DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-9, 11-20 and 26-28 are allowed over prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “DRAM cell access transistors and FeRAM cell access transistors, the DRAM cell access transistors disposed beneath respective ones of the embedded DRAM cells, the FeRAM cell access transistors disposed beneath respective ones of the embedded FeRAM cells,” as recited in claims 1 and 11, “wherein respective bit lines of the embedded DRAM cells reside beneath the embedded DRAM cells; and embedded ferroelectric random access memory (FeRAM) cells,” as recited in claim 26, “wherein respective bit lines of the embedded FeRAM cells reside beneath the FeRAM cells,” as recited in claim 27, and “wherein respective common source nodes of the embedded FeRAM cells reside at a same metal level as reference potential node of the embedded DRAM cells,” as recited in claim 27 respectively.
Claims 2-4, 6-9, 12-14 and16-20 are also allowed as being directly dependent of the allowed independent base claim.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
April 19, 2021